Citation Nr: 0835634	
Decision Date: 10/17/08    Archive Date: 10/27/08

DOCKET NO.  05-02 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for the residuals of a 
"stroke".

2.  Entitlement to service connection for the residuals of a 
fractured jaw with broken teeth.

3.  Entitlement to service connection for a left shoulder 
disability.

4.  Entitlement to service connection for a coccyx 
disability.

5.  Entitlement to service connection for left sided 
paralysis.

6.  Entitlement to service connection for a psychiatric 
disorder.

7.  Entitlement to service connection for the residuals of 
hepatitis.

8.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

9.  Entitlement to service connection for the residuals of a 
gunshot wound of the left hip.

10.  Entitlement to an increased evaluation for hallux valgus 
of the right foot, currently rated as 10 percent disabling.

11.  Entitlement to an increased evaluation for hallux valgus 
of the left foot, currently rated as 10 percent disabling.

12.  Entitlement to an increased evaluation for a disability 
of the lumbar segment of the spine, currently rated as 40 
percent disabling.

13.  Entitlement to a compensable evaluation for the 
residuals of an injury to both eyes to include corneal scars.

14.  Entitlement to a total disability evaluation based on 
individual unemployability due to the veteran's service-
connected disabilities (TDIU).  


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran served on active duty from October 1989 to 
December 1992, to include a tour of duty in the Southwest 
Asia theatre of operations. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 2004 rating decision of the Muskogee, 
Oklahoma, Regional Office (RO), of the Department of Veterans 
Affairs (VA).

The issues addressed in the REMAND portion of the decision 
below are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the 
issues addressed in this decision.

2.  Although the veteran has claimed that she suffered a 
stroke while in service, service treatment records fail to 
show treatment for or findings indicative of such a stroke.

3.  Post-service medical records do not show that the veteran 
is now suffering from the residuals of a stroke that may be 
etiologically linked to the veteran's military service, a 
service connected disability, or any events the veteran 
experienced while she was in the US Army.

4.  The veteran has not been diagnosed as suffering from 
PTSD.

5.  Although the veteran has claimed that she experienced a 
gunshot wound to the left hip while in service, service 
treatment records fail to show treatment for or findings 
indicative of such a wound.  

6.  While the veteran has contended that she received 
treatment for a chronic left shoulder disability while in 
service, service treatment records fail to show treatment for 
or findings indicative of such a disability.  

7.  Post-service medical records do not show that the veteran 
is now suffering from a left shoulder disability that may be 
etiologically linked to the veteran's military service, a 
service connected disability, or any events the veteran 
experienced while she was in the US Army.

8.  The veteran was not diagnosed in service as having 
hepatitis.  

9.  Although the veteran may now claim that she suffers from 
hepatitis and that such a condition is related to her 
military service, medical evidence etiologically linking any 
current blood disorder with the veteran's military service 
has not been presented.

10.  The veteran asserts that while in service she fractured 
her jaw and broke a number of her teeth.  Yet, service 
treatment records fail to show treatment for or findings 
indicative of either condition.  

11.  Post-service medical records do not show that the 
veteran is now suffering from the residuals of a fracture of 
the jaw along with broken teeth.  

12.  Although the veteran has claimed that she suffered from 
paralysis of the left side of her body, service treatment 
records fail to show treatment for or findings indicative of 
such a condition.  

13.  Post-service medical records do not show that the 
veteran is now suffering from paralysis of the left side that 
may be etiologically linked to the veteran's military 
service, a service connected disability, or any events the 
veteran experienced while she was in the US Army.


CONCLUSIONS OF LAW

1.  The residuals of a "stroke" were not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. § 3.303 
(2007).

2.  PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.303, 3.304 (2007).

3.  The residuals of a gunshot wound of the left hip were not 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 1131, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§ 3.303 (2007).

4.  A left shoulder disability was not incurred in or 
aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. § 3.303 (2007).

5.  Hepatitis C was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.303 (2007).

6.  The residuals of a fractured jaw with broken teeth were 
not incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1131, 5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. § 3.303 (2007).

7.  Paralysis of the left side of the body was not incurred 
in or aggravated by active service.  38 U.S.C.A. §§ 1110, 
1131, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. § 3.303 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).

VA satisfied its duty to notify by means of letters sent in 
October 2003, January 2004, and May 2004 from the RO to the 
appellant that were sent prior to the initial agency of 
original jurisdiction (AOJ) decision.  These letters informed 
the appellant of what evidence was required to substantiate 
the claim for service connection, and of her, and VA's, 
respective duties for obtaining evidence.  The appellant was 
also asked to submit evidence and/or information in her 
possession to the AOJ.

VA has informed the appellant of which evidence she was to 
provide to VA and which evidence VA would attempt to obtain 
on her behalf.  In this regard, the VA sent the appellant 
notice of the VCAA, which spelled out the requirements of the 
VCAA and what the VA would do to assist the appellant.  The 
VA informed the appellant that it would request records and 
other evidence, but that it was the appellant's 
responsibility to ensure that the VA received the records.  
The appellant was told that she should inform the VA of any 
additional records or evidence necessary for her service 
connection claims.

The Board fulfilled its duty to assist.  In this instance, 
the VA obtained the veteran's available medical treatment 
records, including requesting any treatment records from the 
facilities the veteran had been treated, and those other 
records that the VA was made aware thereof.  As such, the VA 
obtained those records and they have been included in the 
claims folder, available for review.  Given the foregoing, 
the Board finds that the RO has substantially complied with 
the duty to procure the necessary medical and personnel 
records.

Additionally, VA has a duty to obtain a medical examination 
or opinion when such examination or opinion is necessary to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 
2002 & Supp. 2006).  With respect to the issues covered in 
the Decision portion of this Decision/Remand, medical 
examinations were not accomplished.  As explained below, 
however, the veteran has presented no competent medical 
evidence of an in-service injury or disease or treatment for 
the claimed disorders and none is evidence from the veteran's 
service medical records.  In the absence of such evidence, an 
examination is not necessary.  Any physician rendering an 
opinion of necessity would be required to rely on the 
veteran's own statement as to what transpired in service.  
The United States Court of Appeals for Veterans Claims, 
hereinafter the Court, has held on a number of occasions that 
a medical opinion premised upon an unsubstantiated account is 
of no probative value.  See e.g. Reonal v. Brown, 5 Vet. App. 
458, 460 (1993); Moreau v. Brown, 9 Vet. App. 389, 395- 396 
(1996); Swann v. Brown, 5 Vet. App. 229, 233 (1993); but see 
Coburn v. Nicholson, 19 Vet. App. 427 (2006) (emphasizing 
that the Board may not disregard a medical opinion solely on 
the rationale that the medical opinion is based on a history 
provided by the veteran; rather, the Board must assess the 
veteran's credibility in reporting the statements to the 
medical examiner).  A medical nexus opinion, under the 
circumstances presented in this case, is not warranted.

Moreover, the appellant was given the opportunity to present 
evidence and testimony before an RO hearing officer and the 
Board.  The appellant was given notice that the VA would help 
her obtain evidence but that it was up to the appellant to 
inform the VA of that evidence.  During the course of this 
appeal, the appellant have proffered countless documents and 
statements in support of her claim.  It seems clear that the 
VA has given the appellant every opportunity to express her 
opinions with respect to the issues now before the Board and 
the VA has obtained all known documents that would 
substantiate the appellant's assertions.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2007), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.

Here the veteran was provided with Dingess-type notice in a 
letter sent to her in November 2007.  Because the appellant 
has been provided with this notice, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  

In this case, because each of the content requirements of a 
VCAA notice has been fully satisfied, any error in not 
providing a single notice to the appellant covering all 
content requirements is harmless error.  Here, the appellant 
is not prejudiced by the Board's consideration of his claim 
as VA has already met all notice and duty to assist 
obligations to the appellant under the VCAA.  In essence, the 
appellant in this case has been notified as to the laws and 
regulations governing service connection claims.  She has 
been advised of the evidence considered in connection with 
her appeal and what information VA and the appellant would 
provide.  She has been told what the VA would do to assist 
her with her claim and the VA has obtained all documents it 
has notice thereof that would assist in the adjudication of 
the appellant's claim.  Thus, the Board finds that there has 
been no prejudice to the appellant that would warrant further 
notification or development.  As such, the appellant's 
procedural rights have not been abridged, and the Board will 
proceed with appellate review.  Bernard, 4 Vet. App. at 393.

Under 38 U.S.C.A. §38 U.S.C.A. §§ 1110, 1131 (West 2002) and 
38 C.F.R. § 3.303(b) (2007), service connection may be 
awarded for a "chronic" condition when:  (1) a chronic 
disease manifests itself and is identified as such in service 
(or within the presumption period under 38 C.F.R. § 3.307) 
and the veteran presently has the same condition; or (2) a 
disease manifests itself during service (or during the 
presumptive period), but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the veteran's present condition.  Savage v 
Gober, 10 Vet. App. 488, 495-98 (1997).

To grant service connection, it is required that the evidence 
shows the existence of a current disability, an in-service 
disease or injury, and a link between the disability and the 
in-service disease or injury.  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  This principle has been repeatedly 
reaffirmed by the United States Court of Appeals for the 
Federal Circuit, which has stated that ". . . a veteran 
seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability."  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000).

In addition, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service-connected.  38 C.F.R. § 3.310 (2007).  The Court has 
held that when aggravation of a veteran's nonservice-
connected disability is proximately due to or the result of a 
service-connected disease or injury, it too shall be service- 
connected.  Allen v. Brown, 7 Vet. App. 439, 446 (1995).

The Court has further held that ". . . where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required."  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); see also 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) (The Court 
held that a witness must be competent in order for his 
statements or testimony to be probative as to the facts under 
consideration).  The Court has also held that ""Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability.  In the absence of proof of a present disability 
there can be no valid claim."  Brammer v. Brown, 3 Vet. App. 
223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 
141, 143-44 (1992).

Moreover, service connection connotes many factors, but 
basically, it means that the facts, as shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service.  A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
in service.  See Pond v. West, 12 Vet. App. 341 (1999); 
Watson v. Brown, 4 Vet. App. 309, 314 (1993).

I.  Residuals of a Stroke

The appellant has come before the VA claiming that she has 
suffered from what she would call a "stroke".  More 
specifically, per VA Form 21-4138, Statement in Support of 
Claim, dated October 2003, she has claimed that she fell over 
with all of her military gear, she hit her head, and that 
action caused her to experience a stroke on the left side.  A 
review of the veteran's military medical records does not 
show a diagnosis of a stroke or cerebrovascular accident or 
hemorrhage of the skull/brain.  Those same military medical 
records do not suggest that the veteran's doctors thought 
that she suffered from a stroke while in service.  

The veteran's post-military records have been obtained and 
included in the claims folder.  These records include the 
veteran's Social Security Administration (SSA) records.  
None, repeat none, of these records show a diagnosis of a 
stroke.  The records are negative for any symptoms and 
manifestations that should suggest or insinuate that the 
veteran has undergone a stroke or something similar thereto.  
In other words, the claims folder does not contain any 
medical evidence showing that the veteran suffered a stroke 
and now experiences residual disabilities of that stroke.  

Congress specifically limits entitlement for service- 
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C.A. § 1131 (West 
2002).  Again, in the absence of proof of present disability 
there can be no valid claim.  Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 
1328 (1997) (Interpreting 38 U.S.C. § 1131 as requiring the 
existence of a present disability for VA compensation 
purposes) and Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996).

In sum, the Board finds that the claim must be denied given 
the absence of a diagnosis of a stroke or the residuals 
thereof.  Moreover, while the veteran believes that she may 
now suffer from the residuals of a stroke, she, as a 
layperson, is not competent to render a medical diagnosis.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

In determining whether service connection is warranted, the 
Board must determine whether the evidence supports the claim 
or is in relative equipoise, with the veteran prevailing in 
either event.  If however the evidence is against the claim, 
service connection must be denied.  38 U.S.C.A. § 5107 (West 
2002 & Supp. 2007); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  In this case, a verifiable diagnosis involving 
stroke residuals has not been given or obtained.  Without 
such a diagnosis, entitlement to service connection may not 
be established.  The Board finds therefore that there is not 
sufficient evidence to place the evidence in equipoise as to 
whether the veteran suffers from the residuals of a stroke 
that occurred in or was related to her military service.  On 
the basis of these findings and following a full review of 
the record, the Board concludes that the record does not show 
that the veteran currently suffers from said disabilities 
related to her military service, and service connection is 
not warranted.

II.  Post-Traumatic Stress Disorder (PTSD)

The appellant also claims that she now suffers from PTSD and 
that this condition is the result of her service in the 
Persian Gulf War theatre-of-operations.  Eligibility for a 
PTSD service connection award requires that three elements 
must be present according to VA regulations:

(1)  medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 
4.125(a);

(2)  credible supporting evidence that 
the claimed inservice stressor actually 
occurred; and

(3)  a link, established by medical 
evidence, between the current symptoms 
and the claimed inservice stressor.

38 C.F.R. § 3.304(f) (2007).  See Cohen v. Brown, 10 Vet. 
App. 128, 138 (1997).  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  See also 38 U.S.C.A. § 
1154(b) (West 2002).

If the claimed stressor is related to combat, service 
department evidence that the veteran engaged in combat or 
that the veteran was awarded the Purple Heart, Combat 
Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed inservice stressor.  38 
C.F.R. § 3.304(t) (2007).

In the case of Cohen, supra, 10 Vet. App. 128 (1997), the 
Court took judicial notice of the mental health profession's 
adoption of the DSM-IV in May 1994 (first printing) and its 
more liberalizing standards to establish a diagnosis of PTSD, 
specifically, a change from an objective "would evoke. . . 
in almost anyone" standard in assessing whether a stressor 
is sufficient to trigger PTSD, to a subjective standard - 
would a person's exposure to a traumatic event and response 
involving intense fear, helplessness, or horror.  Hence, the 
Court noted that a more susceptible person could have PTSD 
under the DSM-IV criteria given his or her exposure to a 
traumatic event that would not necessarily have the same 
effect on "almost everyone."  Cohen, 10 Vet. App. 128, 140-
41 (1997).

For the purposes of establishing service connection, a 
stressor is an event experienced by the veteran during active 
service that is outside the range of normal human experience 
and that would be markedly disturbing to almost anyone.  
Examples of such events are experiencing an immediate threat 
to one's life, or witnessing another person being seriously 
injured or killed.  It is the distressing event, rather than 
the mere presence in a "combat zone" that may constitute a 
valid stressor for the purposes of supporting a diagnosis of 
PTSD.  See Zarycki v. Brown, 6 Vet. App. 91, 99 (1993); Wood 
v. Derwinski, 1 Vet. App. 190, 193 (1991).

Relative to PTSD, if the evidence shows that the veteran was 
engaged in combat with the enemy and the claimed stressor was 
related to combat, no further development for evidence of a 
stressor is necessary.  If the claimed stressor is not 
related to combat with the enemy, a history of a stressor as 
related by the veteran is, in itself, insufficient.  Service 
records must support the assertion that the veteran was 
subjected to a stressor of sufficient gravity to evoke the 
symptoms in almost anyone.  Thus, the existence of a 
recognizable stressor or accumulation of stressors must be 
supported.  It is important that the stressor be described as 
to its nature, severity, and date of occurrence.  Manual M21- 
1, Part VI, para. 7 .46( e ),( f) (Dec. 21, 1992).

Additionally, with regard to the second criterion, the 
evidence necessary to establish that the claimed stressor 
actually occurred varies depending on whether the veteran 
"engaged in combat with the enemy."  38 U.S.C.A. § 1154(b) 
(West 2002).  "Where it is determined, through recognized 
military citations or other supportive evidence, that the 
veteran was engaged in combat with the enemy and the claimed 
stressors are related to such combat, the veteran's lay 
testimony regarding claimed stressors must be accepted as 
conclusive as to their actual occurrence and no further 
development for corroborative evidence will be required, 
provided that the veteran's testimony is found to be 
'satisfactory,' e.g., credible, and 'consistent with the 
circumstances, conditions, or hardships of [combat] 
service.'"  Zarycki, supra; 38 U.S.C.A. § 1154(b) (West 
2002); 38 C.F.R. § 3.304(d), (f) (2007).

The record indicates that the veteran served in the Arabian 
Peninsula form October 1990 to March 1991.  Her DD Form 214 
reports that she was awarded the National Defense Service 
Medal, the Southwest Asia Service Medal with Two Bronze 
Service Stars, and the Kuwait Liberation Medal.  The DD 214 
does not show that she was awarded a personal valour award 
including a Purple Heart Medal.  Her military occupational 
specialty was that of a Patriot Missile Crewmember.  Her 
available personnel records do not show that she fired her 
personal weapon nor was she fired upon by the enemy.  

Although the veteran was in Saudi Arabia during Operation 
Dessert Shield/Storm, there is no indication that she 
partipated in any counteroffensives while stationed there.  
Again, there is no suggestion in the service personnel or 
medical records that she was wounded in combat or in a 
combat-related incident.  Nevertheless, because there are 
indications that the veteran's unit was involved in hazardous 
duties and she was located in an area in which was subject to 
Scud-missile attacks, it is conceded that the veteran was 
exposed to stressors related to combat.  See Pentecost v. 
Principi, 16 Vet. App. 124 (2004).  

However, being exposed to stressors is not, in and of itself, 
enough to establish service connection for PTSD.  Eligibility 
for a PTSD service connection award requires an actual, vice 
provisional, diagnosis of post-traumatic stress disorder.  

During the course of this appeal, the veteran has undergone a 
number of psychiatric examinations and she has received 
mental health treatment from the local VA Medical Center 
(VAMC).  The Board would note that in nearly all of the VA 
treatment records, the veteran has been diagnosed as 
suffering from a mood disorder or a cognitive disorder or a 
depressive disorder not otherwise specified.  None of these 
conditions has been linked to her military service.  It is 
further noted that in 2002, a private psychologist 
specifically diagnosed the veteran as not, repeat not, 
suffering from PTSD.  Moreover, none of the VA doctors has 
conclusively found that the veteran now suffers from PTSD.  

As reported above, the veteran's VA medical treatment records 
have been obtained in conjunction with her claim.  The 
veteran's available SSA records have also been obtained and 
included in the claims folder for review.  These records, 
stemming from the early 1990s to the present, show that the 
veteran received treatment over the years for various 
psychiatric manifestations, symptoms, and conditions.  
Nevertheless, these same records are negative for a 
definitive diagnosis of PTSD.  In sum, there is no competent 
medical evidence on file that reflects a diagnosis of PTSD. 

Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C.A. § 1131 (West 
2002). In the absence of proof of present disability, there 
can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328 
(1997) (Interpreting 38 U.S.C. § 1131 as requiring the 
existence of a present disability for VA compensation 
purposes) and Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996).

In sum, the Board finds that the claim must be denied given 
the absence of a diagnosis of PTSD which is related to a 
verified stressor.  While it is clear that the veteran has 
psychiatric problems, they do not include PTSD.  Moreover, 
while the veteran believes that she meets the diagnostic 
criteria for PTSD, she, as a layperson, is not competent to 
render a medical diagnosis.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).

In determining whether service connection is warranted, the 
Board must determine whether the evidence supports the claim 
or is in relative equipoise, with the veteran prevailing in 
either event.  If however the preponderance of the evidence 
is against the claim, service connection must be denied.  38 
U.S.C.A. § 5107 (West 2002 & Supp. 2007); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  In this case, a verifiable 
diagnosis of PTSD has not been given.  Without such a 
diagnosis, entitlement to service connection may not be 
established.  The Board finds therefore that there is not 
sufficient evidence to place the evidence in equipoise as to 
whether the veteran suffers from PTSD related to her military 
service.  On the basis of these findings and following a full 
review of the record, the Board concludes that the record 
does not show that the veteran has PTSD related to her 
experiences while in the military, and service connection for 
PTSD is not warranted.

III.  Left Shoulder Disability

Also claimed as a condition that began while she was in the 
US Army is that involving the veteran's left shoulder.  The 
record reflects that while in service, the veteran suffered a 
soft issue injury to the left shoulder.  This occurred in 
September 1990, prior to her departure to the Arabian 
Peninsula.  When examined, her left shoulder was found to 
have a full range of motion with some tenderness but without 
any swelling or edema.  She was placed on limited duty and 
then returned to full duty.  The medical records do not show 
additional treatment for a left shoulder condition while she 
was in service.  

The veteran applied for VA benefits after her discharge from 
service.  She did not request service connection for a left 
shoulder disability.  This occurred in December 1992.  Eight 
years later, the veteran underwent an orthopedic examination 
of her back in order to determine the extent of her 
disability of her service-connected back disorder.  During 
the examination, she did not complain of manifestations or 
symptoms of a left shoulder condition.  In 2002, the veteran 
was once again seen by a doctor with respect to her back 
disability.  At no time during this exam did she complain 
about a condition involving her left shoulder.  It was not 
until 2003 that the veteran claims that she now has a left 
shoulder disability and that it is related to the incident in 
service as noted above.  

As reported, the veteran's post-service medical records and 
the records from the SSA have been obtained and included in 
the claims folder for review.  These records do not show a 
diagnosis of a permanent and chronic disability of the left 
shoulder.  In sum, there is no competent medical evidence on 
file, which reflects a diagnosis of a left shoulder 
disability.  

Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C.A. § 1131 (West 
2002). In the absence of proof of present disability, there 
can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328 
(1997) (Interpreting 38 U.S.C. § 1131 as requiring the 
existence of a present disability for VA compensation 
purposes) and Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996).

In sum, the Board finds that the claim must be denied given 
the absence of a diagnosis of a left shoulder disability.  
While it is clear that the veteran has various current 
orthopedic problems and she did suffer from an acute left 
shoulder condition while in service, at present a diagnosis 
of a left shoulder disability has not been given.  Moreover, 
while the veteran believes that she may have a disability of 
the left shoulder. she, as a layperson, is not competent to 
render a medical diagnosis.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).

In determining whether service connection is warranted, the 
Board must determine whether the evidence supports the claim 
or is in relative equipoise, with the veteran prevailing in 
either event.  If however the preponderance of the evidence 
is against the claim, service connection must be denied.  38 
U.S.C.A. § 5107 (West 2002 & Supp. 2007); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  In this case, a verifiable 
diagnosis of a left shoulder disability has not been given.  
Without such a diagnosis, entitlement to service connection 
may not be established.  The Board finds therefore that there 
is not sufficient evidence to place the evidence in equipoise 
as to whether the veteran suffers from a disability of the 
left shoulder related to her military service or to an 
incident or condition therein.  On the basis of these 
findings and following a full review of the record, the Board 
concludes that the record does not show that the veteran has 
a left shoulder disability related to her service in the US 
Army, and service connection for a left shoulder disability 
is not warranted.

IV.  Hepatitis C

Also averred by the veteran is the assertion that she now 
suffers from hepatitis C and that this condition is related 
to or was caused by her military service.  A review of her 
service and post-service medical records fails to reveal a 
diagnosis of hepatitis C or even hepatitis generally.  

The Board is left with the contentions made by the veteran 
and the statement provided by her representative.  These 
statements were undoubtedly made in good faith; however, the 
veteran and her representative are not medical professionals 
nor have they undergone medical training.  The Board notes 
that the veteran is competent to report that on which she has 
personal knowledge, i.e., what comes to her through her 
senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  
However, the veteran and her representative are lay people, 
and as laypeople, they do not have the expertise to opine 
regarding medical diagnosis or etiology.  They cannot state, 
with medical certainty, that the veteran now suffers from a 
particular disability and that said disability is related to 
her military service or to some incident he experienced while 
she was in the service.  In the absence of evidence 
demonstrating that the veteran and her accredited 
representative have the requisite training to proffer medical 
opinions, the contentions made by either one of them are no 
more than unsubstantiated conjecture and are of no probative 
value.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992); Moray v. Brown, 5 Vet. App. 211 (1993). I n other 
words, the veteran may not self-diagnose a disease or 
disability, and she may not link disabilities or diagnoses.

Although a specific diagnosis of a known clinical entity is 
not required to establish benefits under the specific law and 
regulations regarding those who served in Southwest Asia 
during the Gulf War, the evidence must nevertheless reflect 
the current presence of some impairment or chronic 
disability.  Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability or some impairment.  
See 38 U.S.C.A. § 1110 (West 2002).

As there is no competent medical evidence of record of 
hepatitis C, the Board concludes that the veteran's claim for 
service connection for such is denied.  Degmetich v. Brown, 
104 F.3d 1328 (1997); see also Wamhoff v. Brown, 8 Vet. App. 
517, 521 (1996).  The Court has further held that in a case 
where the law is dispositive of the claim, the claim should 
be denied because of lack of entitlement under the law.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

For the above reasons, the Board concludes that the 
preponderance of the evidence is against the veteran's claims 
for service connection.  Therefore, the benefit of the doubt 
rule is not for application.  Thus, the veteran's claim for 
entitlement to service connection for hepatitis C is denied.  

V.  Residuals of a Fractured Jaw with Broken Teeth

While the veteran was in service, she received dental 
treatment for a number of teeth.  There is no indication from 
the service dental records that said treatment was the result 
of the veteran's jaw being injured.  The Board would further 
add that none of the service medical records insinuates, 
intimates, or suggests that the veteran injured her jaw 
and/or broke numerous teeth while she was serving in the 
Army.  A review of the veteran's dental treatment records 
shows that she had a couple of teeth removed in service and 
she received prophylactic care for her teeth.  However, the 
record does not show, indicate, or insinuate that she 
received treatment for a fractured jaw or broken teeth.  

Although the veteran has claimed the contrary, the post-
service medical records do not show that the veteran now 
suffers from the residuals of a fractured jaw with broken 
teeth.  There are no post-service dental records showing that 
she has broken teeth that have been repaired.  There are no 
post-service reports insinuating or suggesting that she has 
suffered from a broken jaw.  

The Court has held that there can be no valid claim without 
proof of a present disability.  Brammer v. Derwinski, 3 Vet. 
App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 
(1992).  The existence of a current disability is the 
cornerstone of a claim for VA disability benefits.  See 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997). Since the 
competent and persuasive medical evidence of record indicates 
that the appellant (1) does not presently suffer from the 
residuals of a fractured jaw and broken teeth, and (2) has 
never been diagnosed with a fractured jaw and broken teeth, 
the first element needed to establish service connection in 
this case has not been met.  Absent such evidence, there is 
no basis for the granting of service connection for residuals 
of a fractured jaw with broken teeth under any theory.

Therefore, based on a thorough review of the evidence of 
record, the Board finds that the preponderance of evidence is 
against the appellant's claim of entitlement to service 
connection.  In reaching this decision, the Board has 
considered the doctrine of reasonable doubt.  However, as a 
preponderance of the evidence against the appellant's claim, 
the doctrine is not applicable.  See Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1991).



VI.  Residuals of a Gunshot Wound of the Left Hip

Also claimed by the veteran is that she now suffers from the 
residuals of a gunshot wound of the left hip.  She maintains 
that while she was in the Persian Gulf theatre-of-operations, 
she received a gunshot wound in her left hip.  She contends 
that she was shot on October 18, 1990, and that she received 
treatment for this condition.

A review of the veteran's service medical treatment records 
do not show that she was wounded on or near the date in 
question.  In fact, none of the service medical records 
indicate that the veteran was the recipient of a shrapnel 
wound of any kind.  Moreover, the veteran's DD 214 is 
negative for any suggestion that the veteran was fired upon 
or that she was wounded or that she was given the Purple 
Heart for a wound received in combat.  The issuance of a 
Purple Heart would have occurred if she had suffered, as she 
claims, a gunshot wound while in a combat area.  It is 
further noted that when the veteran left the service in 1992, 
her medical records did not denote that the veteran had been 
shot in the left hip or that she was suffering from the 
residuals of a gunshot wound of the left hip.

In October 2000, the veteran underwent a VA medical 
examination.  Prior to the physical portion of the 
examination, the veteran reported that she had been "shot in 
the low back and fell about 8 feet to the ground".  When 
examined, the doctor noted a two centimeter scar, location 
not given, that he classified as a "gunshot entry wound".  
However, the examiner did not express an opinion as to 
whether the veteran was suffering from any type of muscle 
injury symptoms resulting from her alleged shooting.  

As reported previously, the veteran's numerous post-service 
medical records have been obtained and included in the claims 
folder for review.  These records do note that the veteran 
has a scar and that she has claimed that it is the result of 
a gunshot wound.  However, those notations have been based on 
information provided by the veteran herself.  The Board would 
point out that on one record, that from the State of 
Oklahoma, reported that the veteran was hit in the left hip 
with a rifle and that she was wheelchair bound for over two 
years.  In other words, per the veteran's statements to the 
State of Oklahoma, after she was purportedly injured in the 
Persian Gulf, she was in a wheelchair while on active duty.  
Needless to say, the records do not show that the veteran was 
in a wheelchair for two years while she was in the US Army.  

The veteran and her representative have insinuated that since 
the doctor in October 2000 found a "gunshot wound entry" 
and implied that the wound occurred while the veteran was in 
service, such a statement should be enough to prove the 
veteran's case.  The Board would note, however, that it is 
unclear whether the doctor made his conclusions based on the 
history provided by the veteran or whether said opinions were 
made based upon all of the available medical records.

The Board finds the statement from the physician inconclusive 
and speculative.  In other words, it is not definitive in 
proving the claim.  The assertion is deemed to be of limited 
weight as the statement fails to assert a medical basis upon 
which the supposition has been predicated thereon.  The Court 
has made it clear that medical possibilities and unsupported 
medical opinions carry negligible probative weight.  See 
Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  See also Perman 
v. Brown, 5 Vet. App. 237, 241 (1993).

Additionally, the Court has provided extensive guidance for 
weighing medical evidence.  A bare conclusion, even one 
reached by a medical professional, is not probative without a 
factual predicate in the record.  Miller v. West, 11 Vet. 
App. 345, 348 (1998).  Further, the probative value of a 
medical professional's statement is dependent, in part, upon 
the extent to which it reflects "clinical data or other 
rationale to support his opinion."  Bloom v. West, 12 Vet. 
App. 185, 187 (1999); see also Black v. Brown, 5 Vet. App. 
177, 180 (1995).  As pointed out previously, the statements 
provided by the examiner is just that - statements - without 
any supporting documents or clinical data that would 
corroborate the assertions made by the physician or even the 
veteran.

An examiner's opinion must be supported by clinical evidence 
and not merely general conclusions based on a history 
furnished by the appellant.  Black v. Brown, 5 Vet. App. 177, 
180 (1993).  Consequently, his suppositions are no better 
than the facts alleged by the claimant, and may be accorded 
little weight with regard to the etiology of the veteran's 
current disability.  See also LeShore v. Brown, 8 Vet. App. 
406 (1995); also Swann v. Brown, 5 Vet. App. 229 (1993).

The United States Court of Appeals for the Federal Circuit 
has recognized the Board's "authority to discount the weight 
and probity of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. ober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).  "[i]t is not error for the BVA to favor the opinion 
of one competent medical expert over that of another when the 
Board gives an adequate statement of reason or bases.  It is 
the responsibility of the BVA,
 . . . to assess the credibility and weight to be given to 
evidence."  Owens v. Brown, 7 Vet. App. 429, 433 (1995).

As noted above, there is no evidence in the veteran's service 
records, medical or personal, that would substantiate her 
assertions that she was injured by a weapon while serving 
during Operation Desert Shield/Storm.  With respect to the 
comments provided by the examiner in October 2000, said 
comments were provided eight years after the veteran left the 
service.  It was made by a doctor who did not treat the 
veteran immediately following her reported gunshot wound.  
Additionally, the doctor made his comment that the veteran 
suffered from a gunshot wound even though the Department of 
the Army never reported the veteran as having been wounded 
via a gunshot wound to the left hip.  The Board finds that 
the physician's comments regarding the purported wound to be 
less probative because they are less-informed.  

The Board acknowledges the statements by the veteran relating 
to her alleged gunshot wound.  Undoubtedly, these statements 
made over the years by the veteran, and repeated by the 
veteran's various representatives, were made in good faith; 
however, the veteran is not a doctor nor has she undergone 
medical training.  The Board notes that the veteran is 
competent to report that on which she has personal knowledge, 
i.e., what comes to her through her senses.  Layno v. Brown, 
6 Vet. App. 465, 470 (1994).  However, the veteran is a lay 
person, and as a layperson, she does not have the expertise 
to opine regarding medical diagnosis or etiology.  She cannot 
state, with medical certainty, that she does have the 
disability at issue that was the result of or related to her 
military service.  In the absence of evidence demonstrating 
that the veteran has the requisite training to proffer 
medical opinions, the contentions made by her are no more 
than unsubstantiated conjecture and are of no probative 
value.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992); Moray v. Brown, 5 Vet. App. 211 (1993).

In determining whether service connection is warranted, the 
VA must determine whether the evidence supports the claim or 
is in relative equipoise, with the veteran prevailing in 
either event, or whether the preponderance of the evidence is 
against the claim, in which case service connection must be 
denied.  38 U.S.C.A. § 5107 (West 2002 & Supp. 2008); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  Besides the veteran's 
statements to the contrary, there is no credible medical 
evidence suggesting or establishing that the veteran was shot 
in the left hip.  There is no service information that would 
corroborate the veteran's assertions.  Moreover, there are no 
documents submitted by service members that would confirm the 
veteran's claim that she was injured in the Persian Gulf 
theatre-of-operations via a gunshot wound of the left hip.  
The evidence in this case is not so evenly balanced so as to 
allow application of the benefit of the doubt rule.  38 
U.S.C.A. § 5107 (West 2002 & Supp. 2008); 38 C.F.R. § 3.102 
(2007).  The veteran's claim is thus denied.

VII.  Left Side of the Body Paralysis

The veteran further contends that she now suffers from 
paralysis of the left side of her body and that this too is 
related to her military service.  Despite the assertions made 
by the veteran, her service medical treatment records are 
negative for any findings of or treatment for paralysis of 
the left side of her body.  Moreover, post-service medical 
records fails to reveal a diagnosis of paralysis, either full 
or semi-partial, of the left side of her body.  

The Court has held that there can be no valid claim without 
proof of a present disability.  Brammer v. Derwinski, 3 Vet. 
App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 
(1992).  The existence of a current disability is the 
cornerstone of a claim for VA disability benefits.  See 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997). Since the 
competent and persuasive medical evidence of record indicates 
that the appellant (1) does not presently suffer from 
paralysis of the left side of her body nor (2) has she been 
diagnosed as having such a condition.  Hence, the first 
element needed to establish service connection in this case 
has not been met.  Absent such evidence, there is no basis 
for the granting of service connection under any theory.

Therefore, based on a thorough review of the evidence of 
record, the Board finds that the preponderance of evidence is 
against the appellant's claim of entitlement to service 
connection.  In reaching this decision, the Board has 
considered the doctrine of reasonable doubt.  However, as a 
preponderance of the evidence against the appellant's claim, 
the doctrine is not applicable.  See Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1991).


ORDER

1.  Entitlement to service connection for the residuals of a 
"stroke" is denied.

2.  Entitlement to service connection for the residuals of a 
fractured jaw with broken teeth is denied.

3.  Entitlement to service connection for a left shoulder 
disability is denied.

4.  Entitlement to service connection for left sided 
paralysis is denied.

5.  Entitlement to service connection for the residuals of 
hepatitis is denied.

6.  Entitlement to service connection for PTSD is denied.  

7.  Entitlement to service connection for the residuals of a 
gunshot wound of the left hip is denied.




REMAND

The Board notes that during the pendency of this appeal, the 
Court issued a decision in the case of Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  In this case, the Court found 
that for an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Further, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  The veteran has not been afforded notice which 
complies with the Court's ruling in Vasquez.  Accordingly, 
such notice should be issued prior to further adjudication of 
the veteran's claims.

Additionally, the veteran has claimed that since her last 
round of medical examinations, her various disabilities have 
become more disabling.  Based on the foregoing, the Board 
finds that a contemporaneous VA examination is necessary to 
evaluate the current level of severity of the veteran's 
bilateral eye disability, her lower back condition, and her 
bilateral hallux valgus.  See Caffrey v. Brown, 6 Vet. App. 
377 (1994); see also Proscelle v. Derwinski, 2 Vet. App. 629, 
632 (1992) (stating that where the veteran claims that a 
disability is worse than when originally rated, and the 
available evidence is too old to adequately evaluate the 
current state of the condition, VA must provide a new 
examination).  These examinations are necessary and needed so 
that the Board may adequately determine whether increased 
ratings may be assigned for these disabilities.  

The veteran has also requested that service connection be 
granted for a psychiatric disorder (not PTSD) and for the 
residuals of an injury of the coccyx.  The veteran is already 
service-connected for a disability of the lumbar segment of 
the spine.  It may be that this service-connected might be 
affecting the coccyx or that the coccyx was also injured, but 
not diagnosed, when the veteran injured her lower back.  With 
respect to the claimed psychiatric disorder, the veteran has 
averred that her current mental disorder began while she was 
in service.  Alternatively, she has suggested that the 
psychiatric disorder is secondary to one of her service-
connected disabilities.  In both instances (the psychiatric 
disorder and the coccyx injury), medical examinations that 
take into account the records of prior medical treatment have 
not been accomplished.  The Board believes that such exams 
should be performed so that the disability evaluation will be 
a fully informed one in regards to the appellant's claim.  
See Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  Based upon the 
evidentiary record in the instant case, as discussed above, 
and in light of the applicable provisions of the Veterans 
Claim Assistance Act of 2000 (VCAA), it is the Board's 
opinion that such examinations should be afforded the veteran 
before the Board's decision on the merits of her claim is 
issued.  See 38 C.F.R. § 4.2 (2007) (". . . if the 
[examination] report does not contain sufficient detail, it 
is incumbent on the rating board to return the report as 
inadequate for rating purposes"); Schafrath v. Derwinski, 1 
Vet. App. 589, 594.  In other words, because a physician has 
not commented specifically on the veteran's contentions and 
assertions, the claim is remanded for the purpose of 
obtaining additional medical information that would provide 
answers to the veteran's contentions.

Finally, the record fails to show that the veteran has ever 
undergone a VA General Medical Examination that describes the 
symptoms produced by the veteran's various service-connected 
disorders and their effect they have upon the veteran's 
ability to work.  The lack of a specific comment with respect 
to the veteran's ability to work makes it difficult for the 
Board to assess the veteran's claim for a total disability 
evaluation based on individual unemployability.  The Board 
believes that such information is needed and necessary prior 
to issuing a determination on this particular issue.  That 
is, if the veteran's ability to work is compromised, this may 
mean that a TDIU should be assigned, or it may mean that an 
extraschedular evaluation may be awarded.  Therefore, it is 
the conclusion of the Board that the claim should be remanded 
so that additional medical information may be obtained.

Therefore, to ensure that VA has met its duty to assist the 
claimant in developing the facts pertinent to the claims and 
to ensure full compliance with due process requirements, the 
case is REMANDED to the RO/AMC for the following development:

1.  Issue an appropriate duty to assist 
letter which is compliant with the 
Court's recent holding in Vazquez- Flores 
v. Peake, 22 Vet. App. 37 (2008).  

2.  The RO/AMC should contact the veteran 
and ask that she identify all sources of 
medical treatment received since July 
2006 for any disability which may 
adversely affect the veteran's ability to 
obtain and maintain gainful employment.  
The veteran should furnish signed 
authorizations for release to the VA of 
private medical records in connection 
with each non-VA source identified.  
Copies of the medical records from all 
sources, including VA records, (not 
already in the claims folder) should then 
be requested.  All records obtained 
should be added to the claims folder.  If 
requests for any private treatment 
records are not successful, the RO/AMC 
should inform the veteran of the 
nonresponse so that she will have an 
opportunity to obtain and submit the 
records herself, in keeping with her 
responsibility to submit evidence in 
support of her claim.  38 CFR § 3.159 
(2007).

3.  The RO/AMC should schedule the 
veteran for podiatry and orthopedic 
examinations; said examinations should be 
conducted, if possible, by physicians who 
have not previously seen or treated the 
veteran.  All necessary tests should be 
conducted, such as range of motion 
studies and strength tests, and the 
examiner should review the results of any 
testing prior to completion of the 
report.  The RO/AMC should request that 
the examiners render diagnoses of all 
current pathology of bilateral hallux 
valgus and lumbosacral strain, and 
provide a complete rational for all 
conclusions reached.  The examiner must 
specifically note that he or she has 
reviewed the entire claims folder, 
including all medical evidence obtained 
via this REMAND.

a.  The report of the foot examination 
should include a description of the 
effect, if any, of the veteran's pain on 
the function and movement of either foot.  
Specifically, the examiner should provide 
complete and detailed answers in the 
examination report to the following 
questions, which are directed toward 
matters expressly for consideration under 
38 C.F.R. §§ 4.40 and 4.45 (2007).  The 
answers should take into account and 
consideration any information gleaned 
from the veteran's claims folder.

In responding to the following questions, 
it is requested that the examiner comment 
on the disability resulting from 
bilateral foot disability.

(1)  What is the extent of limitation on 
the ability to perform the normal working 
movements of either foot with normal 
excursion, strength, speed, coordination, 
and endurance?  It is essential that the 
examination on which ratings are based 
adequately portray the anatomical damage, 
along with the functional loss, with 
respect to all of these elements.  See 38 
C.F.R. § 4.40 (2007).

(2)  Is any functional loss of either 
foot due to pain, and is any found pain 
supported by adequate pathology and 
evidenced by the visible behavior of the 
claimant undertaking the motion?  See 38 
C.F.R. § 4.40 (2007).

(3)  Is there any evidence of disuse of 
either foot and, if so, what is the 
nature of that evidence, e.g., atrophy, 
the condition of the skin, absence of 
normal callosity or the like?  See 38 
C.F.R. § 4.40 (2007).

(4)  Is there evidence of weakness, 
incoordination, pain on motion, or excess 
fatigability?  See 38 C.F.R. § 4.45 
(2007).

(5)  What are the symptoms and 
manifestations produced by the veteran's 
service-connected foot disability?  Does 
the veteran use orthotics?  Is there 
pronation, and if so, is it mild, 
moderate, severe?  Is there tenderness 
and are there callosities?

The examiner must provide a comprehensive 
report including rationales for all 
opinions and conclusions, citing the 
objective medical findings leading to the 
examiner's conclusions.

The results proffered by the examiner 
must reference the complete claims folder 
and any inconsistent past diagnoses 
given.

b.  With respect to the examination of 
the back, the orthopedist should 
specifically comment on whether the 
veteran now suffers from degenerative 
joint disease of the back and/or 
degenerative disc disease, along with any 
other manifestations and symptoms 
produced by the disability.  Readings 
should be obtained concerning the 
veteran's range of motion of the lower 
back and any limitation of function of 
the parts affected by limitation of 
motion.  The examiner should also be 
asked to include the normal ranges of 
motion of the lower back.  Additionally, 
the examiner should be requested to 
determine whether the lower back exhibits 
weakened movement, excess fatigability, 
or incoordination, and, if feasible, 
these determinations should be expressed 
in terms of the degree of additional 
range of motion lost or favorable or 
unfavorable ankylosis due to any weakened 
movement, excess fatigability, or 
incoordination.

The examiner should also be asked to 
express an opinion as to the degree to 
which pain could significantly limit 
functional ability during flare-ups or on 
use.

If the orthopedist determines that the 
veteran is now suffering intervertebral 
disc syndrome of the lumbar segment of 
the spine, the examiner should discuss 
the total duration of any incapacitating 
episodes (number of days) in the past 
twelve (12) months, as well as comment on 
any related chronic orthopedic or 
neurological manifestations.  An 
incapacitating episode is defined as a 
period of acute signs and symptoms due to 
intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician.  Chronic orthopedic and 
neurological manifestations are defined 
as orthopedic and neurological 
manifestations and symptoms resulting 
from intervertebral disc syndrome that 
are present constantly, or nearly so.  
Comments should also be provided by both 
examiners as to whether the veteran 
experiences symptoms compatible with 
severe, recurring attacks, with 
intermittent relief or pronounced 
intervertebral disc syndrome compatible 
with sciatic neuropathy, muscle spasms, 
absent ankle jerk, or other neurological 
findings appropriate to the site of the 
diseased disc, with little intermittent 
relief.

The claims folder and this Remand must be 
made available to the examiner for review 
prior to the examination.  The results 
proffered by the examiner must reference 
the complete claims folders and any 
inconsistent past diagnoses given.

4.  The RO/AMC should also schedule the 
veteran for an examination of his eyes by 
an ophthalmologist.  The examiner should 
be provided with the veteran's claims 
folder and a copy of this Remand and 
should review the veteran's medical 
history.  Any tests and studies deemed 
necessary should be accomplished at this 
time.

The examiner should describe the type of 
residuals the veteran may now be 
suffering from as a result of corneal 
scars of both eyes.  All findings should 
be reported in detail.  The claims folder 
and this Remand must be made available to 
the examiner for review prior to the 
examination.  The results proffered by 
the examiner must reference the complete 
claims folders and any inconsistent past 
diagnoses given.  If these matters cannot 
be medically determined without resort to 
mere conjuncture, this should be 
commented on by the examiner in the 
report.  It is requested that the results 
of the examination be typed and included 
in the claims folder for review.

5.  The RO/AMC should request that a 
social and industrial survey be 
undertaken by a social worker, in order 
to elicit and set forth pertinent facts 
regarding the veteran's medical history, 
education and employment history, and 
social and industrial capacity.  The 
social worker who conducts this survey 
should identify those activities that 
comprise the veteran's daily routine.  
With regard to his employability, the 
veteran should be asked to provide the 
names and addresses of businesses where 
she has worked and or sought employment.  
Any potential employment opportunities 
should be identified.  The claims folder 
must be made available to the social 
worker in conjunction with the survey as 
it contains important historical data.

6.  The RO/AMC should also make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded a psychiatric examination.  This 
examination should be accomplished in 
order to determine whether the veteran 
now suffers from a mental disorder that 
may be related to her military service or 
to a service-connected disability, such 
as her lower back disorder.  The examiner 
should further provide comment on whether 
a service-connected disability has 
aggravated any found psychiatric disorder 
in accordance with Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).  The examination 
results should be phrased in the terms 
"more than likely", "less than 
likely", or "more likely than not".  
This discussion should be based upon 
conclusive medical facts, treatises, or 
medical records.

The claims folder and this Remand must be 
made available to the appropriate 
examiner for review prior to the 
examination and/or comment.  The results 
proffered by the examiner must reference 
the complete claims folders and any 
inconsistent past diagnoses given.  If 
these matters cannot be medically 
determined without resort to mere 
conjuncture, this should be commented on 
by the examiner in the report.  It is 
requested that the results of the 
examination be typed and included in the 
claims folder for review.

6.  The RO/AMC should further make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded an orthopedic examination.  This 
examination should be accomplished in 
order to determine whether the veteran 
now suffers from the residuals of a 
fracture of the coccyx that may be 
related to her military service or to a 
service-connected disability, such as her 
lower back disorder.  The examiner should 
further provide comment on whether a 
service-connected disability has 
aggravated any found coccyx condition in 
accordance with Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).  The examination 
results should be phrased in the terms 
"more than likely", "less than 
likely", or "more likely than not".  
This discussion should be based upon 
conclusive medical facts, treatises, or 
medical records.

The claims folder and this Remand must be 
made available to the appropriate 
examiner for review prior to the 
examination and/or comment.  The results 
proffered by the examiner must reference 
the complete claims folders and any 
inconsistent past diagnoses given.  If 
these matters cannot be medically 
determined without resort to mere 
conjuncture, this should be commented on 
by the examiner in the report.  It is 
requested that the results of the 
examination be typed and included in the 
claims folder for review.

7.  The veterans should be scheduled for 
a VA general examination in order to 
evaluate the current level of severity 
for the veteran's service- connected 
disabilities and specifically their 
impact on the veteran's ability to obtain 
and maintain gainful employment.  The 
claims folder must be made available to 
and be thoroughly reviewed by the 
examiner in connection with the 
examination.  The examiner must indicate 
in the examination report that the claims 
folder was reviewed.  All necessary tests 
and studies should be conducted in order 
to assess the current status of the 
service-connected disabilities.  
Following a review of the veteran's 
medical records and history, including 
the examination reports requested in the 
above paragraphs, the examiner must 
proffer an opinion as to the specific 
extent and severity of the appellant's 
disabilities, to include a complete and 
detailed discussion of all functional 
limitations associated with the 
disabilities, including precipitating and 
aggravating factors.  If it is impossible 
to separate the symptomatology of the 
service-connected disabilities from any 
other nonservice-connected disorders, the 
examiner should so indicate in the 
examination report.

Furthermore, upon examination of the 
veteran, the examiner should render an 
opinion as to the effect that the 
service-connected disabilities have, if 
any, on her earning capacity.  The 
examiner should further comment as to the 
veteran's current level of occupational 
impairment due to her disabilities, as to 
whether these disabilities limit the 
veteran's ability to obtain or retain 
gainful employment, and as to other 
alternative types of employment 
recommended for the veteran, if any, 
given these disabilities.  Moreover, the 
examiner should render an opinion as to 
whether these disabilities alone cause 
marked interference with the veteran's 
employment, or the need for frequent 
periods of hospitalization.  It is 
requested that the VA examiner reconcile 
any contradictory evidence regarding the 
above questions.  All pertinent clinical 
findings and the complete rationale for 
all opinions expressed should be set 
forth in a written report.

8.  The RO/AMC should review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
reports of examination.  If the requested 
reports do not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the requisite report must be 
returned for corrective action.  38 
C.F.R. § 4.2 (2007); see also Stegall v. 
West, 11 Vet. App. 268 (1998).

Thereafter, the RO/AMC should readjudicate the claim.  If the 
benefits sought on appeal remain denied, the appellant should 
be provided a supplemental statement of the case.  The 
supplemental statement of the case must contain notice of all 
relevant actions taken on the claim for benefits, to include 
a summary of the evidence and applicable law and regulations 
considered pertinent to the issues currently on appeal.  An 
appropriate period of time should be allowed for response.  
Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The purpose of the examinations requested in this remand is 
to obtain information or evidence (or both), which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2007) 
failure to cooperate by attending the requested VA 
examinations may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


